DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8 objected to because of the following informalities:  
Claims 1-8 contain numerous instances of limitations presented within parentheses (ex. “(M is an integer greater than or equal to 1)”). Applicant is reminded that the use of parentheses in a claim is reserved for reference characters only. Additionally, characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). Applicant is advised to rewrite the claims so that no claim limitations are presented within parentheses. For the purpose of Examination, per MPEP 
Regarding Claim 3, Applicant is reminded that claims are required to be written in a single sentence form (see MPEP 608.01(m), Form of Claims). Currently, claim 3 is written in the form of a first sentence, followed by a list of mathematical expressions/formulas. Applicant is advised to rewrite claim 3 in single sentence form to comply with MPEP 608.01(m).
Regarding Claim 4, Applicant is reminded that claims are required to be written in a single sentence form (see MPEP 608.01(m), Form of Claims). Currently, claim 4 is written in the form of a first sentence, followed by a list of mathematical expressions/formulas. Applicant is advised to rewrite claim 4 in single sentence form to comply with MPEP 608.01(m).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-8 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 2, claim 2 recites the limitations “N symbols” and “L(N+P) L-value symbol sequences”. Additionally, Applicant is reminded that characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). As such, claim 2 fails to properly define the variables N and P, thus rendering the scope of the claim indefinite.
Claim 3 depends from claim 2 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 3, claim 3 recites the limitation “using the following Expression 1”. The claim then presents a mathematical equation which is labeled as both “[Formula 1]” and “… Expression 1”. Thus, as the presented mathematical equation is simultaneously defined as both “[Formula 1]” and “… Expression 1”, the scope encompassed by “using the following Expression 1” is unclear and indefinite. 
Additionally, claim 3 fails to define the variables F and n, thus rendering the claim indefinite. 
(N+P) L-value symbol sequences”. Additionally, Applicant is reminded that characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). As such, claim 4 fails to properly define the variables N and P, thus rendering the scope of the claim indefinite.
Additionally, claim 4 recites the limitation “using the following Expression 2 and 3”. The claim then presents a series of mathematical equation which are labeled as both “[Formula 2]” and “… Expression 2” and “… Expression 3”. Thus, as the presented mathematical equations are simultaneously defined as “[Formula 2]”, “… Expression 2”, and “… Expression 3”, the scope encompassed by “using the following Expression 2 and 3” is unclear and indefinite.
Additionally, claim 4 fails to define the variables S and n, thus rendering the claim indefinite.
Regarding Claim 8, claim 8 fails to define the variables K, N, and P, thus rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by BINKAI et al. WO 2018167920 A1 (hereinafter BINKAI; corresponding US Application Publication US 2021/0281450 A1 relied upon as an English language translation for the parenthetical citations presented below).
Regarding Claim 1, BINKAI teaches an optical transmission system (Fig. 13; Abst.; Par. 77-86) comprising: an optical transmitter (11, Fig. 13); and an optical receiver (31, Fig. 13), wherein the optical transmitter includes: a signal coding unit (signal shaping device 100, Fig. 13) that performs non-linear block coding (Par. 37; performs block coding where the weight is any one of: the power of a symbol included in each block; the square root of the power; the square of the power; and the number of occurrences of logic 1 in a predetermined sequence of bit string among the plural sequences [i.e. non-linear]) on an M (M is an integer greater than or equal to 1)-value symbol sequence or a bit sequence input as data information (performs coding on an input bit string, Par. 37-40) to generate an L (L is an integer greater than or equal to 2, L > M)-value symbol sequence that corresponds to the M-value symbol sequence or the bit sequence in one-to-one correspondence (generates a multilevel symbol sequence that corresponds “one-to-one” to the input bit sequence ; Par. 37-40; Fig. 3); a digital-to-analog conversion unit that converts the generated L-value symbol sequence to an analog signal (144, Fig. 13; The digital-to-analog converter 144 converts a digital electric signal generated by the signal shaping device 100 into an analog electric signal [the output of signal shaping device 100 being the generated symbol sequence], Par. 77-86); and a modulator that generates an optical modulation signal by performing modulation based on the analog signal (142, Fig. 13; Par. 77-
Regarding Claim 6, BINKAI teaches the optical transmission system according to claim 1, wherein the optical transmitter further includes an error correction coding unit that performs error correction coding after non-linear block coding (error correction coding unit 110, Fig. 9; Fig. 11; The second method is referred to as “reverse concatenation” in which a signal shaping process is performed on a signal before error correction coding, and then restored to the pre-shaping state after error correction decoding. The signal shaping method to be explained in the present embodiment is applicable to both the normal concatenation and the reverse concatenation; Par. 35; Par. 57-61), and the optical receiver further includes an error correction decoding unit that performs error correction decoding before non-linear block decoding (error correction decoding unit 330, Fig. 10; Fig. 11; The second method is referred to as “reverse concatenation” in which a signal shaping process is performed on a signal before error .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BINKAI in view of Millar et al. US 2016/0226625 A1 (hereinafter Millar).
Regarding Claim 7, BINKAI teaches the optical transmission system according to claim 1, wherein the optical receiver performs determination based on likelihood sequence estimation in signal demodulation that is performed with respect to an L-value symbol sequence (likelihood generation unit 310, Fig. 4; Par. 41-42; Par. 51-52; likelihood generation unit 310, Fig. 10; Par. 59-60; Par. 64; Par. 84; Par. 90).
BINKAI does not explicitly teach a maximum likelihood sequence estimation. However, Millar teaches an optical transmission system using a forward error correction (FEC) encoder to produce encoded data, which are encoded using a block encoder to produce block encoded data (Abst.), and teaches wherein the optical receiver performs determination based on maximum likelihood sequence estimation in signal demodulation (Par. 22-23), because this 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify BINKAI to use a maximum likelihood sequence estimation, because this allows the receiver to maintain soft information for a forward-error correction (FEC) decoder.

Allowable Subject Matter
Claims 2-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636